May 3, 2011 VIA EDGAR The United States Securities and Exchange Commission treet, NE Washington, D.C.20549 Subject:Multi-Flex Variable Account Nationwide Life Insurance Company SEC File No.002-75174 CIK No. 0000356723 Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933 (“1933 Act”) and on behalf of the Multi-Flex Variable Account (the “Variable Account”) and Nationwide Life Insurance Company, we certify that the form of the prospectus which would have been filed under paragraphs (b) and (c) under Rule 497 does not differ from the form of the Prospectus contained in Post Effective Amendment No. 43to the Registration Statement for the Company and the Variable Account which became effective May 1, 2011. Please contact the undersigned at (614) 249-9527 with any questions regarding this filing. Very truly yours, NATIONWIDE LIFE INSURANCE COMPANY /s/ STEPHEN F. AYERS Stephen F. Ayers Lead Counsel
